DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to because in Fig. 5, it appears reference character 26 should instead be 28. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character 66 in Fig. 5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 100 as recited in paragraph [0050], line 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Specification
5.	The disclosure is objected to because of the following informalities:
	Paragraph [0029], line 10, it would appear the term “perpendicular” should instead read – parallel --.
	Paragraph [0032], line 7, please correct “… 38, 44, b, “ as this appears to be a typographical error.
	Paragraph [0034], line 8, “show” should read – shown --.
	Paragraph [0034], line 14, “if” should read – in --.
	Applicant is respectfully requested in reviewing Paragraph [0034] (and other parts of the specification pertaining to this matter) as reference characters 60, 62 and 64 related to the harness 6 appear to be inconsistent/inaccurate (or not shown) with that shown in the figures, e.g., Figs. 4 and 5.
	Paragraph [0037], line 1, “show” should read – shown --.
	Paragraph [0037], line 10, it appears “axes” should read – axis --.
	Paragraph [0037], line 14, it appears “17” should read – 10 --.
	Paragraph [0047], line 14, it appears “95” should read – 96 --.
	Paragraph [0050], line 2, “inside 100…” is awkwardly written.
Appropriate correction is required.

Claim Objections
6.	Claims 12 and 20 are objected to because of the following informalities:
	Claim 12, line 2, “…continuously curved cross adjacent…” is awkwardly written and unclear.
Claim 20, lines 7, 18 and 20, there are periods at the end of each line.
	Claim 20, line 16, “four bristle tracts” in “three tract grooves” does not make sense.
	Claim 20, lines 23-24, “…continuously curved cross adjacent…” is awkwardly written and unclear.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 4, 5, 7-9 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Design Patent D767,225 (hereinafter Cole et al.) in view of U.S. Design Patent D165,653 (hereinafter Johnson).
	As for claim 1, the design patent to Cole et al. discloses in Figs. 1-8 a vacuum tool or head (see Title) comprising: an outer shell having a lower ventral wall and an upper dorsal wall (Figs. 1-4); what appears to be a base brush extending downward from the ventral wall (Figs. 1-4); an inlet positioned at an anterior end of the outer shell (Figs. 1-3); an outlet positioned at a posterior end of the outer shell (Fig. 4); and an inner channel that would fluidly connecting the inlet to the outlet. Cole et al. discloses all of the recited subject matter as set forth above with the exception of a harness attached to the dorsal wall. The design patent to Johnson teaches a suction/vacuum hose fitting tool comprising a handle (see Title) or harness attached to a dorsal wall. It would have been obvious to one of ordinary skill in the art to have provided Cole et al. with a harness attached to the dorsal wall as suggested by Johnson for improved handling thereof.
	As for claim 4, the base brush comprises one or more bristle tracts (Cole et al. Figs. 1-4 and 8). 
As for claim 5 reciting wherein the bristle tracts include between 5 and 15 bristle clusters (Cole et al. already teaches 4; Figs. 1 and 8), it would be well within the capabilities of one skilled in the art to select any number of desired bristle tracts depending on specific cleaning efficiency desired.
As for claim 7 reciting wherein a plurality of bristle tracts are positioned posterior to a mouth and anterior to the harness, it would be well within the capabilities of one skilled in the art to select any desired positioning of the bristle tracts and harness of the modified Cole et al. vacuum head for optimum cleaning/handling efficiency.
As for claim 8 reciting wherein the one or more bristle tracts are releasably retained in tract grooves, such releasable arrangement would be well within the capabilities of one skilled in the art for replacing the bristle tract(s) when worn.
As for claim 9, in the modified Cole et al. vacuum head, wherein the harness comprises a first and a second anchor (see pins/anchors in Johnson Figs. 1 and 2) attached at least indirectly to the dorsal wall and a strap attached to the anchors (Johnson Figs. 1 and 2).
As for claim 14, in Cole et al., merely by picking and choosing portions of the inlet and outlet, wherein a first portion of the outlet is vertically spaced above the inlet, and a second portion of the outlet is vertically in line with the inlet, with respect to an anteroposterior axis.
As for claim 15, wherein the inner channel tapers from the inlet, which is laterally wider, to the outlet (Cole et al. Figs. 1, 2 and 5-8), which appears to be between one fourth and one half as wide as the inlet, and a height of the inner channel remain substantially same from the inlet to the outlet (Cole et al. Figs. 1, 2 and 5-8).
As for claim 16, further comprising a hose coupler adjacent to the posterior end and defining the outlet (Cole et al. Figs. 1, 2 and 5-8).
As for claim 17, wherein the hose coupler comprises a tapered edge and a bump ridge (Cole et al. Figs. 1, 2 and 5-8; also the bump ridge can be seen in Cole et al. Figs. 3, 5 and 6).
As for claim 18, further comprising a pedi seat defined on the dorsal wall (at least a portion thereof; Cole et al. Figs. 2 and 5-7). As for the recitation “the outer shell being formed such that the vacuum head supports up to 250 pounds of force exerted downwardly across the pedi seat”, one skilled in the art could well select any hard, durable plastic to withstand a higher degree of impact force.

10.	Claims 1-5, 7, 8, 10, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Design Patent D325,656 (hereinafter Davis) in view of U.S. Patent No. 5,128,031 (hereinafter Midkiff) and U.S. Patent No, 7,452,461 (hereinafter Riley) and U.S. Patent No. 3,676,884 (hereinafter Wulc).
	As for claim 1, the design patent to Davis teaches in Figs. 1-6 a vacuum cleaner housing or head (see Title; underwater and it is noted that such would be intended for swimming pools) comprising an outer shell having a lower ventral wall and an upper dorsal wall; and would appear to have an inlet positioned at an anterior end of the outer shell (Figs. 1, 2, 4 and 5), an outlet positioned at a posterior end of the outer shell (Figs. 3-6) and an inner channel fluidly connecting the inlet to the outlet (Figs. 2 and 4-6). Even assuming arguendo that Davis’ vacuum head did not adequately teach such features, the patent to Midkiff teaches in Figs. 1 and 2 a vacuum head (it is noted that it would be used for swimming pools and of a similar shark form/structure to Davis; col. 1, lines 6-8 and col. 2, lines 30-38) comprising an intake or inlet 14 positioned at an anterior end of the outer shell, an outlet 16 positioned at a posterior end of the outer shell and an inner channel 26 fluidly connecting the inlet 14 to the outlet 16 (col. 2, lines 26-64). It would have been obvious to one of ordinary skill in the art to have modified Davis’ vacuum head such that there is an inlet positioned at an anterior end of the outer shell, an outlet positioned at a posterior end of the outer shell and an inner channel fluidly connecting the inlet to the outlet as suggested by Midkiff to ensure adequate flow of debris and/or propulsion of the vacuum head. Davis also does not disclose a harness attached to the dorsal wall or a base brush extending downward from the ventral wall. The patent to Riley teaches the concept in Figs. 1, 2 and 5, for example, of a (pool cleaning) head (col. 1, lines 12-15) comprising a handle or harness 18, 20 (col. 1, lines 58-59) attached to a dorsal wall. The patent to Wulc teaches the concept in Figs. 2 and 3, for example, of a vacuum head comprising a base brush extending downward from a ventral wall (col. 13, lines 7-10). It would have been obvious to one of ordinary skill in the art to have further modified Davis’ vacuum head such there is a harness attached to the dorsal wall as suggested by Riley for improved handling or transport of the vacuum head and a base brush extending downward from the ventral wall for enhanced cleaning of debris/dirt on the surface being cleaned.
As for claim 2, further comprising one or more fins extending outwardly from the outer shell (Davis Figs. 1-6). 
As for claim 3, further comprising one or more of a left pectoral fin, a right pectoral fin, a tail fin, a left dorsal fin, a right dorsal fin, a left pelvic fin, and a right pelvic fin (Davis Figs. 1-6).
As for claim 4, the base brush comprises one or more bristle (transverse) tracts (Wulc Fig. 3; col. 13, lines 7-10). 
As for claim 5 reciting wherein the bristle tracts include between 5 and 15 bristle clusters, it would be well within the capabilities of one skilled in the art to select any number of desired bristle tracts depending on specific cleaning efficiency desired.
As for claim 7 reciting wherein a plurality of bristle tracts are positioned posterior to a mouth and anterior to the harness, it would be well within the capabilities of one skilled in the art to select any desired positioning of the bristle tracts and harness of the modified Davis vacuum head for optimum cleaning/handling efficiency.
As for claim 8 reciting wherein the one or more bristle tracts are releasably retained in tract grooves, such releasable arrangement would be well within the capabilities of one skilled in the art for replacing the bristle tract(s) when worn.
	As for claim 10, wherein a heel support defined by a wheel(s) extends downward from the ventral wall (Davis’s wheel(s) just behind the oval structure in Fig. 5 but also seen in Figs. 4 and 6). The  heel support is anterior to the outlet but could also be positioned posterior to the harness (in the modified Davis cleaner head) depending on an optimum design.
As for claim 11, wherein along a plane perpendicular to an anteroposterior axis the heel support (wheel(s) surface at the ground) has a linear cross section at a ground contact (Davis Figs. 4-6).
As for claim 18, further comprising a pedi seat defined on the dorsal wall (at least a portion thereof; any open portion on the dorsal wall of Davis Figs. 1 and 3). As for the recitation “the outer shell being formed such that the vacuum head supports up to 250 pounds of force exerted downwardly across the pedi seat”, one skilled in the art could well select any hard, durable plastic to withstand a higher degree of impact force.

Allowable Subject Matter
11.	Claims 19 and 20 are allowed.
	Claim 19 is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 19, specifically, a method of cleaning a submerged surface comprising: attaching a vacuum head to a foot of a user, wherein the vacuum head comprises an outer shell having a lower ventral wall and an upper dorsal wall: a harness attached to the dorsal wall; a base brush extending downward from the ventral wall: an inlet positioned at an anterior end of the outer shell; an outlet positioned at a posterior end of the outer shell; and an inner channel fluidly connecting the inlet to the outlet, attaching a vacuum hose to the outlet; and moving the vacuum head across the submerged surface.
	Claim 20 is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 20 in combination, more particularly, each bristle tract being one of parallel or coaxial with the other, and orthogonal to an anteroposterior axis; a heel support extending downward from the ventral wall, the harness comprising a first and a second anchor attached to the dorsal wall and a strap attached to the anchors; along a plane perpendicular to a lateral axis the heel support is continuously curved cross adjacent to the ground contact, moving from an anterior to a posterior location with respect to the ground contact; the heel support extending further downward from the ventral wall than bristles from the base brush.
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations (of claims 1, 4 and 6 in combination), particularly, further comprising four bristle tracts, each one of parallel or coaxial with the other, and orthogonal to an anteroposterior axis.
Claim 13 is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations (of claims 1, 10 and 13 in combination), particularly, wherein the heel support extends further downward from the ventral wall than bristles from the base brush.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Winard et al., Erlich et al., Bruneel, Bennett et al., Mikula et al., Doucette, Jr. et al., Replogle, Sims and Rawlins are pertinent to various vacuum head/nozzle arrangements and Palmer and Shafer are pertinent to various foot mounted cleaning arrangements.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                                    Primary Examiner, Art Unit 3723